                        IN THE DISTRICT COURT OF GUAM
                              TERRITORY OF GUAM
                               CRIMINAL MINUTES
                                   GENERAL


CASE NO.: 1:21-cr-00015-001                        DATE: August 04, 2021

HON. JOHN C. COUGHENOUR, Senior District Judge, Presiding
Law Clerk: Richard Lintermans              Court Recorder: Carmen Santos
Courtroom Deputy: Carmen B. Santos         Hearing Times: 9:15 - 9:21

APPEARANCES:
Defendant: Sally Cruz Roberto                  Attorney:
   Present   Custody    Bond      P.R.          Present    Retained    FPD     CJA
U.S. Attorney: Marivic P. David              U.S. Agent: Carla Lease, SA FBI
U.S. Probation: Janet Yamashita
Interpreter:                                 Language:

PROCEEDINGS: Status Hearing
   Defendant consented to hearing proceeding by video.
   Defendant did not consent to representation by Mr. Ramos for purposes of this
    proceeding and arraignment.
   Financial affidavit form provided to defendant. USPO Yamashita offered to assist
    defendant in filling out the form.
   Proceedings continued to: August 5, 2021 at 9:00 AM.
   Defendant released as previously ordered.



NOTES: Attorney Jon Ramos also present.
